       Case 7:20-cv-00026 Document 35 Filed on 05/04/21 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

    UNITED STATES OF AMERICA           §
                                       §
                       Plaintiff,      §
                                       §
 v.                                    §        CASE NO. 7:20-CV-026
                                       §
 1.8946 ACRES OF LAND, MORE OR         §
 LESS, SITUATE IN STARR COUNTY,        §
 STATE OF TEXAS; AND MAURO R.          §
  GARCIA, JR., ET AL.                  §
                                       §
                      Defendants.      §
____________________________________________________________________________

                               STATUS REPORT
____________________________________________________________________________

        The United States files this status report in accordance with the Court’s November 16,

2020 Order 1 regarding an update on the status of service in this case.


                                        PROCEDURAL HISTORY

     1. This is a condemnation case involving land in Rio Grande City, Starr County, Texas over

        which the United States acquired a temporary right of entry in 2020 as part of the border

        fence/infrastructure project.

     2. On January 28, 2020, the United Stated filed the Notice 2, Complaint 3 and Declaration of

        Taking 4.

     3. On January 28, 2020, the Court set an initial pretrial conference for April 14, 2020 5.

        However, the Court subsequently canceled this initial pretrial conference in its April 9,


1
  Dkt No. 30.
2
  Dkt No. 3.
3
  Dkt No. 1.
4
  Dkt No. 2.
5
  Dkt No. 5.
                                             Page 1 of 5
                                            Status Report
      Case 7:20-cv-00026 Document 35 Filed on 05/04/21 in TXSD Page 2 of 5




        2020 order 6. The court set also set a schedule for both parties in this order as well.

    4. On February 14, 2020, the United States deposited $100.00 into the Court’s Registry 7.

        Additionally, on this date, the United Sates filed its Clerk’s Receipt with the Court. As a

        result of this filing, the United States obtained title to the temporary right of entry.

    5. On February 20, 2020, the United States filed a Motion for Possession with Proposed

        Order 8.

    6. On March 2, 2020, the United States filed a Waiver of Service executed by Defendant

        Mauro Garcia with the Court 9.

    7. On April 3, 2020, the United States filed a Joint Discovery/Case Management Plan with

        the Court 10.

    8. On April 16, 2020, Defendant filed an Answer to the Complaint 11.

    9. On June 11, 2020, the United Sates filed its Brief on Just Compensation 12.

    10. On June 12, 2020, Defendant Mauro Garcia filed a Response in Opposition to the United

        States’ Motion for Possession. 13 On the same date, the same Defendant filed his Brief on

        Just Compensation. 14

    11. On July 2, 2020, the United States filed a status report notifying the Court that the United

        States had made 55 attempts trying to serve Olga Garcia in Italy and provided proof of

        the same. 15 The United States further advised service being unable to be effectuated as a

        result of “refusal by recipient.”


6
  Dkt No. 13.
7
  Dkt No. 7.
8
  Dkt No. 8.
9
  Dkt No. 9.
10
   Dkt No. 10.
11
   Dkt No. 17.
12
   Dkt No. 18.
13
   Dkt No. 19.
14
   Dkt No. 20.
15
   Dkt No. 21.
                                               Page 2 of 5
                                              Status Report
      Case 7:20-cv-00026 Document 35 Filed on 05/04/21 in TXSD Page 3 of 5




     12. On July 7, 2020, the Court submitted an order canceling a July 14, 2020 status

        conference. 16 The Court further directed the United States to file a motion regarding

        substituted service or a status report providing the court with an update on the status of

        service by August 14, 2020.

     13. On September 11, 2020, the United States submitted its motion for substituted service to

        the Court, which was subsequently denied. 17 However, the United States submitted an

        amended motion for substituted service on September 24, 2020, citing the Hague

        Convention as the authority to be used for substituted service. 18 On September 25, 2020,

        the Court granted the United States proposal for an internationally agreed means of

        service on Olga Yolanda Garcia under the Hague Convention. 19

     14. On November 16, 2020, the Court filed an order directing the United States to serve Olga

        Yolanda Garcia by November 27, 2020 or provide good cause for its failure to do so. 20

     15. On November 18, 2020, the United States filed a status report advising the Court of the

        timeline for service, the steps that have already been taken and will be taken which are

        necessary to properly effectuate service on Olga Yolanda Garcia. 21 Moreover, in said

        status report, the United States indicated, amongst other issues, that due to Covid-19 and

        the nature of international service, it would take a minimum of 3-5 months to effectuate

        service on Olga Yolanda Garcia.

     16. On November 19, 2021, in response to the United States Status report, the court submitted

        an order finding good cause to extend the deadline to serve Olga Yolanda Garcia. 22 In



16
   Dkt No. 22.
17
   Dkt No. 25 and Dkt No. 26.
18
   Dkt No. 27.
19
   Dkt No. 28.
20
   Dkt No. 29.
21
   Dkt No. 30.
22
   Dkt No. 31.
                                             Page 3 of 5
                                            Status Report
      Case 7:20-cv-00026 Document 35 Filed on 05/04/21 in TXSD Page 4 of 5




        said order, the court ordered a status report to be filed by May 7, 2021 to update the court

        on the status of service. The United States now provides that update below:

                                            STATUS UPDATE

     17. On November 20, 2020, the United States retained the translation services of The

        Language Bridge to translate all necessary service and court mandated documents into

        Italian. 23

     18. The United States received the Summons, Complaint, Notice of Condemnation,

        Scheduling Order, Motion for Possession, Brief on Just Compensation translated into

        Italian on February 4, 2021. The package was done in accordance to the Hague

        Convention 24 and was sent on February 10, 2021. 25 The package was received by the

        Italian Central Authority on February 15, 2021. 26

     19. Between April 2, 2021 and April 21, 2021, the United States received the package back

        from the Central Authority with a signed certificate. 27 The certificate indicated the

        Defendant was not served as the package was “refused by addressee.” 28

     20. At this time, despite following instructions mandated by the Hague Convention and

        adhering to the Court’s directives, the Defendant continues to refuse service.




23
   Dkt No. 28.
24
   HCCH Authority (Apr. 20, 2021), available at https://www.hcch.net/en/states/authorities/details3/?aid=24.
25
   See Govt. Ex 1.
26
   Id.
27
   See Govt. Ex. 2.
28
   Id.
                                                    Page 4 of 5
                                                   Status Report
     Case 7:20-cv-00026 Document 35 Filed on 05/04/21 in TXSD Page 5 of 5




                                                      Respectfully submitted,

                                                      JENNIFER LOWERY
                                                      Acting United States Attorney
                                                      Southern District of Texas

                                             By:      s/ Alexander N. DerGarabedian__________
                                                      ALEXANDER N. DERGARABEDIAN
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3381593
                                                      New York Bar No. 5103577
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: 956-992-9380
                                                      Facsimile: (956) 618-8016
                                                      E-mail: alexander.dergarabedian@usdoj.gov
                                                      Attorney in Charge for Plaintiff




                                 CERTIFICATE OF SERVICE

          I certify that on May 4, 2021, a copy of the foregoing was electronically filed on the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record.

                                             By:      s/ Alexander N. DerGarabedian__________
                                                      ALEXANDER N. DERGARABEDIAN
                                                      Assistant United States Attorney




                                             Page 5 of 5
                                            Status Report
